


110 HR 6446 IH: Homecoming Help for Our Heroes

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6446
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mr. Tim Murphy of
			 Pennsylvania (for himself and Mr.
			 Altmire) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to require air
		  carriers to establish reduced air fares and more flexible terms for members of
		  the Armed Forces on active duty.
	
	
		1.Short titleThis Act may be cited as the
			 Homecoming Help for Our Heroes
			 Act.
		2.FindingsCongress finds that—
			(1)the Armed Forces is
			 comprised of approximately 1,400,000 members who are stationed on active duty
			 at more than 6,000 military bases in 146 different countries;
			(2)the United States
			 is indebted to the members of the Armed Forces, many of whom are in harm’s way
			 due to their engagement in, or exposure to, combat;
			(3)military service,
			 especially in the current war against terrorism, often requires members of the
			 Armed Forces to be separated from their families on short notice, for long
			 periods of time, and under very stressful conditions;
			(4)the unique demands
			 of military service often preclude members of the Armed Forces from purchasing
			 discounted airline tickets far in advance in order to visit their loved ones at
			 home; and
			(5)it is the
			 patriotic duty of the people of the United States to support the members of the
			 Armed Forces who are defending the Nation’s interests around the world at great
			 personal sacrifice.
			3.Special
			 prices and terms for members of the Armed Forces
			(a)In
			 generalChapter 415 of title
			 49, United States Code, is amended by adding at the end the following:
				
					41512.Special
				prices and terms for members of the Armed Forces
						(a)Reduced pricing
				and flexible termsAn air
				carrier shall—
							(1)offer reduced-price
				air transportation to members of the Armed Forces on active duty; and
							(2)offer flexible
				terms that allow members of the Armed Forces on active duty to purchase,
				modify, or cancel tickets for air transportation without time restrictions,
				fees, or penalties.
							(b)Price to
				offeredThe reduced-price air
				transportation to be offered by an air carrier for a flight under subsection
				(a)(1) shall be comparable to the lowest price charged by the carrier for
				transportation on such flight.
						(c)RegulationsThe
				Secretary of Transportation shall prescribe such regulations as are necessary
				to carry out this section.
						.
				
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						Sec. 41512. Special prices and terms for members of the Armed
				Forces.
					
					.
			
